 Case 3:20-cv-00498-TJC-PDB Document 1 Filed 05/18/20 Page 1 of 10 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

STEVIE JOHNSON, individually on behalf
of himself and others similiarly situated,

       Plaintiff,
                                                            CASE NO.:
v.
                                                            JURY DEMAND
TOTAL CONCRETE REPAIRS, INC.,
A Florida Profit Corporation, and
KEVIN COPE, individually,

      Defendants.
_________________________________________/

       COLLECTIVE ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Stevie Johnson (“Plaintiff”), on behalf of himself and other employees and

former employees similarly situated, by and through their undersigned counsel, files this

Collective Action Complaint against Defendants, Total Concrete Repairs, Inc., a Florida Profit

Corporation (“Total Concrete”), and Kevin Cope, individually (“Cope”) (Total Concrete and

Cope hereinafter collectively referred to as “Defendants”), and states:

                                        JURISDICTION

        1.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

 Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) to

 recover unpaid back wages, an additional equal amount as liquidated damages, and reasonable

 attorneys’ fees and costs.

        2.      The jurisdiction of the Court over this controversy is based upon 29 U.S.C.

 §216(b).
Case 3:20-cv-00498-TJC-PDB Document 1 Filed 05/18/20 Page 2 of 10 PageID 2



                                           PARTIES

       3.      At all times material hereto, Plaintiff was a resident within the jurisdiction of the

Middle District of Florida.

       4.      At all times material hereto, Total Concrete was, and continues to be a Florida

Profit Corporation, engaged in business in Florida.

       5.      At all times material hereto, Cope was, and continues to be, engaged in business

in Florida.

       6.      At all times material hereto, Cope was, and continues to be, an individual

resident of Florida.

       7.      At all times material hereto, Cope was, and continues to be the owner and

operator of Total Concrete.

       8.      At all times material hereto, Cope managed and operated Total Concrete on a

day-to-day basis.

       9.      At all times material hereto, Cope regularly exercised the authority to hire and

fire employees of Total Concrete.

       10.     At all times material hereto, Cope determined the work schedules for the

employees of Total Concrete.

       11.     At all times material hereto, Cope controlled the finances and operations of Total

Concrete.

       12.     At all times material hereto, Plaintiff was “engaged in commerce” within the

meaning of § 6 and § 7 of the FLSA, by virtue of the fact that he was required to perform road

repair services on interstate highways.

       13.     At all times material hereto, Plaintiff was an “employee” of Defendants within




                                                2
Case 3:20-cv-00498-TJC-PDB Document 1 Filed 05/18/20 Page 3 of 10 PageID 3



the meaning of FLSA.

       14.     At all times material hereto, Defendants were the “employer” within the meaning

of FLSA.

       15.     Defendant, Total Concrete, was, and continues to be, the “employer” within the

meaning of FLSA.

       16.     Defendant, Cope, was, and continues to be, the “employer” within the meaning

of FLSA.

       17.     At all times material hereto, Defendants were, and continue to be, an “enterprise

engaged in commerce” within the meaning of the FLSA, by virtue of the nature of their

business (performing, inter alia, repair services on interstate highways).

       18.     At all times material hereto, Defendants were, and continue to be, an enterprise

engaged in the “production of goods for commerce” within the meaning of the FLSA.

       19.     Based upon information and belief, the annual gross revenue of Defendants is

and was in excess of $500,000.00 per annum for all relevant time periods.

       20.     At all times material hereto, Defendants, had more than two employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced for

commerce. Specifically, Defendants had employees who regularly handled materials and

machinery that had previously travelled through interstate commerce.

       21.     At all times material hereto, Plaintiff was “engaged in commerce” and subject to

individual coverage of the FLSA.

       22.     At all times material hereto, Plaintiff was engaged in the “production of goods

for commerce” and subject to the individual coverage of the FLSA.

       23.     The additional persons who may become Plaintiffs in this action are/were




                                                3
Case 3:20-cv-00498-TJC-PDB Document 1 Filed 05/18/20 Page 4 of 10 PageID 4



employees for Defendants, who held similar positions to Plaintiff, were similarly compensated

on an hourly basis who:

              a.      worked in excess of forty (40) hours during one or more workweeks

                      during the relevant time periods but did not receive pay at one and one-

                      half times their regular rate for their hours worked in excess of forty (40)

                      hours in a single work week.

        24.    At all times material hereto, the work performed by Plaintiff was directly

essential to the business performed by Defendants.

                                  STATEMENT OF FACTS

        25.    Total Concrete is a company that provides concrete services to residential and

commercial customers.

        26.    Defendants hired Plaintiff to work as non-exempt Laborer in or about October

2017.

        27.    Thereafter, Plaintiff worked as a non-exempt Laborer from October 2017 to

approximately October 2019.

        28.    Throughout the time period in which Plaintiff was employed by Defendants as a

Laborer, Plaintiff’s primary duties included forming concrete, using the jack hammer, picking

up concrete bricks, demolition of concrete, and driving Defendants’ truck to transport himself

and the other Laborers to the job sites.

        29.    At all times relevant to the claim, Plaintiff was employed by Defendants as a

Laborer and was compensated at an hourly rate for each hour that he worked.

        30.    During times relevant to the claim, Plaintiff worked in excess of forty (40) hours

within most, if not all, work weeks.




                                               4
Case 3:20-cv-00498-TJC-PDB Document 1 Filed 05/18/20 Page 5 of 10 PageID 5



        31.    However, Plaintiff was not properly compensated for all of his overtime hours

worked throughout the duration of his employment.

        32.    Instead, Defendants systematically paid, and continue to pay, Plaintiff and other

similarly situated Laborers for substantially fewer hours than they actually worked.

        33.    Defendants’ Managers systematically and consistently altered the time its

Laborers recorded on their timesheets, resulting in numerous off-the-clock hours worked in

most, if not all, work weeks.

        34.    At various material times throughout the duration of Plaintiff’s employment as a

Laborer for Defendants, Defendants failed to compensate Plaintiff at a rate of one and one-half

times Plaintiff’s regular rate for all hours worked in excess of forty (40) hours in a single work

week.

        35.    Plaintiff should be compensated at the rate of one and one-half times Plaintiff’s

regular rate for those hours that Plaintiff worked in excess of forty (40) hours per week as

required by the FLSA.

        36.    Defendants have violated Title 29 U.S.C. §207 in that:

              a.     Plaintiff worked in excess of forty (40) hours per week in most, if not all,

                     work weeks during his period of employment as a Laborer with

                     Defendants;

              b.     No payments, and/or provisions for payment, have been made by

                     Defendants to properly compensate Plaintiff at the statutory rate of one

                     and one-half times Plaintiff’s regular rate for all those hours worked in

                     excess of forty (40) hours per work week while Plaintiff worked as an

                     Laborer for Defendants as provided by the FLSA;




                                               5
 Case 3:20-cv-00498-TJC-PDB Document 1 Filed 05/18/20 Page 6 of 10 PageID 6



                c.     Defendants have failed to maintain proper time records as mandated by

                       the FLSA.

                          COLLECTIVE ACTION ALLEGATIONS

        37.      Plaintiff and the class members are/were all non-exempt “Laborers” of

Defendants and performed the same or similar job duties as one another.

        38.      All of these non-exempt individuals were and are paid in the same manner, on a

hourly basis.

        39.      Defendants uniformly alter all time sheets of the “Laborers” in the proposed

class resulting in several hours of off-the-clock work in most, if not all, work weeks.

        40.      The aforementioned pay practice has resulted in Defendants’ failure to pay the

Laborers in the proposed class at a rate that is one and one half times their regular rate of pay for

the hours that they worked over forty (40) in most, if not all, work weeks.

        41.      Thus, the class members are owed overtime wages for the same reasons as

Plaintiff.

        42.      Defendants’ failure to compensate its “Laborers” and other employees employed

in similar positions for hours worked in excess of forty (40) hours in a workweek as required by

the FLSA results from a policy and/or practice applicable to all of Defendants’ non-exempt

“Laborers” and employees employed in similar positions companywide.

        43.      This policy or practice was applicable to Plaintiff and the class members.

        44.      Application of this policy or practice does/did not depend on the personal

circumstances of Plaintiff or those joining this lawsuit.

        45.      Rather, the same policy or practice which resulted in the non-payment of

overtime to Plaintiff applied and continues to apply to all class members.




                                                  6
 Case 3:20-cv-00498-TJC-PDB Document 1 Filed 05/18/20 Page 7 of 10 PageID 7



        46.     Accordingly, the class members are properly defined as:

        All hourly paid Laborers who worked for Defendants within the last three
        years, who worked in excess of 40 hours in one or more workweeks and
        were not compensated at one and one-half times their regular rate of pay for
        all hours worked in excess of 40 hours in a single work week as required by
        the FLSA.

        47.     Defendants knowingly, willfully, or with reckless disregard carried out their

illegal pattern or practice of failing to pay overtime compensation with respect to Plaintiff and

the class members.

        48.     Specifically, despite the fact that numerous “Laborers” brought Defendants’

aforementioned illegal policies and FLSA violations to Defendants’ attention throughout their

employ, Defendants’ refused to pay Plaintiff and the similarly situated “Laborers” their proper

compensation as required by the FLSA.

        49.     Defendants did not act in good faith or reliance upon any of the following in

formulating their pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c)

Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

        50.     During the relevant period, Defendants violated the FLSA by employing

employees in an enterprise engaged in commerce or in the production of goods for commerce

within the meaning of the FLSA, as aforesaid, for one or more workweeks without compensating

such employees for their work at a rate of at least one and one-half times their regular rate of pay

for all hours worked in excess of forty (40) hours in a workweek.

        51.     Defendants’ failure to properly compensate employees at a rate of at least one

and one-half times their regular rate of pay for all hours worked in excess of forty (40) hours in a

workweek, results from Defendants’ commission (also known as production) payment policy or

practice that applies to all similarly-situated employees.




                                                  7
 Case 3:20-cv-00498-TJC-PDB Document 1 Filed 05/18/20 Page 8 of 10 PageID 8



          52.   Defendants have acted willfully in failing to pay Plaintiff and the class members

in accordance with the law.

          53.   Defendants have failed to maintain accurate records for Plaintiff and the class

members’ work hours in accordance with the law.

                                       COUNT I
                               VIOLATION OF 29 U.S.C. §207
                               OVERTIME COMPENSATION

          54.   Plaintiff realleges and reincorporate paragraphs 1 through 53 as if fully set forth

herein.

          55.   Throughout the duration of Plaintiff’s employment with Defendants, Plaintiff

worked in excess of forty (40) hours in most, is not all, work weeks.

          56.   Throughout the duration of his employment, Plaintiff was not properly

compensated at the statutory rate of one and one-half times his regular rate of pay for the hours

he worked in excess of forty (40) hours each work week.

          57.   Plaintiff was, and is, entitled to be paid at the statutory rate of one and one-half

times Plaintiff’s regular rate of pay for those hours worked in excess of forty (40) hours while

Plaintiff was employed by Defendant as a “Laborer.”

          58.   At all times material hereto, Defendants failed, and continue to fail, to maintain

proper time records as mandated by the FLSA.

          59.   Defendants’ actions were willful and/or showed reckless disregard for the

provisions of the FLSA as evidenced by its failure to compensate Plaintiff at the statutory rate

of one and one-half times Plaintiff’s regular rate of pay for the hours worked in excess of forty

(40) hours per week when it knew, or should have known, such was, and is due for Plaintiff’s

work as a Laborer.




                                                 8
 Case 3:20-cv-00498-TJC-PDB Document 1 Filed 05/18/20 Page 9 of 10 PageID 9



        60.    Defendants have failed to properly disclose or apprise Plaintiff of Plaintiff’s

rights under the FLSA.

        61.    Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff

suffered, and continue to suffer, damages and lost compensation for time worked over forty (40)

hours per week, plus liquidated damages.

        62.    Plaintiff is entitled to an award of reasonable attorneys’ fees and costs pursuant

to 29 U.S.C. §216(b).

        63.    At all times material hereto, Defendants failed to comply with Title 29 and

United States Department of Labor Regulations, 29 C.F.R. §§ 516.2 and 516.4, with respect to

those similarly situated to the named Plaintiff by virtue of the management policy, plan or

decision that intentionally provided for the compensation of such employees at a rate less than

time and one half for their overtime hours.

        64.    Based upon information and belief, the employees and former employees of

Defendants similarly situated to Plaintiff are/were not paid proper overtime for hours worked in

excess of forty (40) in one or more workweeks, because Defendants have failed to properly pay

Plaintiff, and those similarly situated to him, proper overtime wages at time and one half their

regular rate of pay for such hours.

        65.    Plaintiff demands a trial by jury.

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

against Defendants:

              a.      Awarding Plaintiff overtime compensation in the amount due to him for

                      Plaintiff’s time worked in excess of forty (40) hours per work week while

                      employed as a Laborer;




                                                9
Case 3:20-cv-00498-TJC-PDB Document 1 Filed 05/18/20 Page 10 of 10 PageID 10



             b.      Awarding Plaintiff liquidated damages in an amount equal to the overtime

                     award;

             c.      Awarding Plaintiff pre-judgment and/or post-judgment interest;

             d.      Granting Plaintiff an Order, on an expedited basis, allowing him to send

                     Notice of this action, pursuant to 216(b), to those similarly situated to

                     Plaintiff;

             e.      An award of costs and expenses of this action together with reasonable

                     attorneys’ and expert fees; and

             f.      Ordering any other further relief the Court deems just and proper.

                                        JURY DEMAND

      Plaintiff demand trial by jury on all issues so triable as a matter of right by jury.

DATED this 18th day of May, 2020.


                                             Respectfully Submitted,



                                             /s/ Chanelle J. Ventura
                                             Chanelle J. Ventura, Esquire
                                             Florida Bar No.: 1002876
                                             Morgan & Morgan, P.A.
                                             8151 Peters Road., Suite 4000
                                             Plantation, FL 33324
                                             Telephone: (954) 318-0268
                                             Facsimile: (954) 333-3515
                                             Email: CVentura@forthepeople.com

                                             Trial Counsel for Plaintiff




                                                10
